ON RETURN TO REMAND
McMILLAN, Judge.
We remanded this cause, 655 So.2d 45 (1992), for the trial judge to state the reasons, if these reasons were based on his personal knowledge of the underlying facts, for his denial of the appellant’s Rule 32, A.R.Cr.P., petition. If they were not, the trial judge, after obtaining a response from the district attorney, was to make specific findings of fact as to each material issue that had been presented by the appellant at the evidentiary hearing.
The trial court has now filed its return, which states that on remand, counsel has presented new issues that are facially meritorious. The trial court, therefore, has requested that this matter be remanded to allow consideration of these issues.
Based on the foregoing, this case is remanded to the trial court for further proceedings. Upon remand, the trial court is authorized to take such further action, including holding an evidentiary hearing, as is necessary for a determination of the issues raised by the appellant. A return should be filed with this Court within 45 days of the date of this opinion.
REMANDED WITH INSTRUCTIONS.
All Judges concur.
MONTIEL, J., recuses.